         Case 6:18-cv-01966-MK          Document 15      Filed 07/15/19      Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

 APRIL HENRY,

                               Plaintiff,
                                                                              6:18-cv-01966-MK
                       V.
                                                                                    JUDGMENT
 LIFE CARE CENTERS OF AMERICA,
 INC.,

                               Defendant.

       Based on the stipulation of the parties (ECF No. 14), this action is dismissed with prejudice

and without fees or costs to any party pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

       Dated this 15th day of July 2019.

                                                     s/ Mustafa T. Kasubhai
                                                     MUSTAFA T. KASUBHAI
                                                     United States Magistrate Judge
